DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FORA COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would
be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    the claim limitation uses the term “means” or “step” or a term used as

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term “means” or “step” or the generic placeholder is not modified by Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with
35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
means for measuring, starting, reselecting, and performing, in claims 9 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et et al. (U.S. Patent Application Publication No. 2011/0021201) in view of Park et al. (U.S. Patent Application Publication No. 2016/0135092)

	Referring to Claims 1, 5, 9, and 13, Lee et al. disclose a method of wireless communication, user equipment (UE) comprising a memory and one or more processors coupled to the memory configured to, apparatus of wireless communication comprising means, and non-transitory computer-readable medium having instructions stored thereon comprising codes executable for a processor to perform (par 37, wireless communication), comprising: measuring a signal quality of a serving cell and a signal quality of a neighbor cell (par 177, signal quality of neighboring cell and serving cell); starting a reselection timer for reselecting the neighbor cell based on the measured signal quality of the serving cell and the measured signal quality of the neighbor cell (par 177, start reselection timer); and reselecting the neighbor cell (par 177, neighbor cell reselection).  
However, Lee et al. do not disclose reselecting a cell prior to a scheduled expiration of a reselection timer, wherein the cell is reselected prior to a call setup.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reselecting a cell prior to a scheduled expiration of a reselection timer, wherein the cell is reselected prior to a call setup, as taught by Park et al., in the method, UE, apparatus, and medium of Lee et al., for the purpose of optimizing cell reselection (Park et al., par 7).
	Referring to Claims 2, 6, 10, and 14  as applied to Claim 1 above, Lee et al. as modified disclose the method, UE, apparatus, and medium, wherein the reselection timer is started when the measured signal quality of the serving cell falls below a first threshold and when the measured signal quality of the neighbor cell exceeds a neighbor cell threshold (Lee et al., par 177, signal quality of neighboring cell is greater than threshold and signal quality of serving cell is less than threshold – reselection timer starts).  
 	 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 7, 8, 11, 12, 15, and 16 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et et al. (U.S. Patent Application Publication No. 2011/0021201) in view of Park et al. (U.S. Patent Application Publication No. 2016/0135092), further in view of Zhang et al. (U.S. Patent Application Publication No. 2014/0315555)

Referring to Claims 3, 7, 11, and 15 as applied to Claim 1 above, Lee et al. as modified disclose the method, UE, apparatus, and medium, wherein the neighbor cell is reselected (Lee et al., par 177).  
 	However, Lee et al. do not disclose reselecting based on a difference between the measured signal quality of the serving cell and the measured signal quality of the neighbor cell.
In the same field of endeavor, Zhang et al. disclose reselecting based on a difference between the measured signal quality of the serving cell and the measured signal quality of the neighbor cell (par 48).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reselecting based on a difference between the measured signal quality of the serving cell and the measured signal quality of the neighbor cell, as taught by Zhang et al., in the method, UE, apparatus, and medium of Lee et al. and Park et al., for the purpose of optimizing cell reselection and improving power consumption (Zhang et al., par 49).
	Referring to Claims 4, 8, 12, and 16 as applied to Claim 1 above, Lee et al. as modified disclose the method, UE, apparatus, and medium (Lee et al., par 177).
	However, Lee et al. do not explicitly disclose performing call setup with neighbor cell.
In the same field of endeavor, Zhang et al. disclose performing call setup with neighbor cell (pars 31, 43, and 55, call/setup).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate performing call , as taught by Zhang et al., in the method, UE, apparatus, and medium of Lee et al. and Park et al., for the purpose of optimizing cell reselection and improving power consumption (Zhang et al., par 49).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude” granted by a
patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., in re Berg, 140 F.3d 1428, 46 USPG2d 1226 (Fed. Cir. 1998); in re Goodman, 11 F.3d 1046, 29 USPG2d 2010 (Fed. Cir. 1993); in re Long!, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); in re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); in re Vogei, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and hire Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Claims 1-3, 5-7, 9-11, and 13-15 are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 7, 9, 11, 13, and 15 of U.S. Patent No. 10588068.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3, 5-7, 9-11, and 13-15 of the present application are a broader version of claims 1, 3, 5, 7, 9, 11, 13, and 15 of U.S. Patent No. 10588068. The difference being in U.S. Patent No. 10588068, claims 1, 3, 5, 7, 9, 11, 13, and 15 collectively are similar to claims 1-3, 5-7, 9-11, and 13-15 of the present application but further state “without changing the reselection time” in claims 1, 5, 9, and 13.
Nonetheless, the removal of said limitations from the above claims of the present application made these claims broader versions. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlsen (CGPA) 138 USPQ 184 (1983)), claims 1-3, 5-7, 9-11, and 13-15 of the present application are not patentably distinct from claims 1, 3, 5, 7, 9, 11, 13, and 15 of U.S. Patent No. 10588068.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to cell reselection: 	U.S. Pat. Application Pub. No. 2009/0247161 to Pani et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Suhail Khan/

Primary Examiner, Art Unit 2642